By the Court,

Bailey, J.
The record in this case presents two questions for the consideration of this court, viz :
1. Does the information sufficiently charge an offense punishable by the laws of this state ?
2. Did the court err in its ruling, as to the admission of evidence, or in its instructions to the jury? . And, first, as to the information. We have no doubt as to the power of the legislature to provide for the punishment of the offense defined by sec. 274, of the crimes and punishment act, which consists, not in stealing property in another state or territory, but in bringing property thus feloniously taken within the limits and jurisdiction of this-state, to the manifest detriment of the public morals-. The original taking may have been a crime against the laws of the state where it was *75committed, but of that the laws of this state take no cognizance; but surely, every civilized community must have the right to prevent its soil and territory from being converted to the vile uses of thieves and robbers, a receptacle of stolen goods, and to protect its citizens against the demoralizing effects of such depraved examples.
The legislature of Kansas has not transcended its legitimate authority in the enactment above cited. That act makes the retaining possession of the stolen property within this state, equivalent to an original act of theft, and declares it may be punished in the same manner as an original larceny. It regards every asportation of the property animo furandi as a new taking, and in this, it but echoes the settled principles of the common law. The act expressly declares that in such a case “the larceny may be charged to hare been committed, and may be indicted and punished, in any county into or through which such property shall hare been brought.'1'1
That is precisely what has been done in the case before us, and we are entirely satisfied as to its sufficiency.
Second, as to the ruling of the court in admitting the evidence of the witness, Baldwin, we think it entirely unexceptionable, from the fact that it was necessary, first to prove the wrongful means by which McFarland came into possession of the property, before he could be punished for its continued wrongful possession.
Hence the several instructions asked for by his counsel, and refused by the court, were properly refused, since all of them are based upon the theory that our courts have no authority to inquire by what criminal *76or wrongful means property was acquired outside the limits of our state.
Judgment affirmed.
All the justices concurring.